Citation Nr: 0200390	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  95-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to an August 1992 rating denial of the claim of 
entitlement to an increased rating for low back strain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than September 
6, 1991, for the assignment of a 10 percent rating for low 
back strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 and from July 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was notified in September 1992 of an August 
1992 rating decision in which the RO granted entitlement to a 
10 percent rating for low back strain.  

2.  In response to a timely filed notice of disagreement 
(NOD), a statement of the case (SOC) addressing the issue of 
entitlement to an increased rating for a low back disability 
was mailed to the veteran on January 10, 1994.  The veteran 
was notified of the need to perfect his appeal.  

3.  A substantive appeal as to the claim of entitlement to an 
increased rating for low back strain was not timely filed.  

4.  In a letter dated June 8, 2001, the Board notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issue of entitlement to 
an increased rating for low back strain.  He was given 60 
days to present a written argument, submit additional 
evidence relevant to jurisdiction or to request a hearing.  
To date, there has been no response from the veteran.  

5.  In a November 1987 rating decision, the RO denied the 
veteran's claim for service connection PTSD; the veteran did 
not appeal, and, under the law, that decision became final.

6.  Evidence submitted since the November 1987 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD. 

7.  The veteran has been diagnosed with PTSD.

8.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.

9.  The veteran submitted a claim for increased rating for 
low back strain on October 22, 1991.  

10.  The report of a September 6, 1991, VA emergency room 
visit included findings sufficient to rate the veteran's low 
back disability.  

11.  As of September 6, 1991, and not earlier, the evidence 
shows that the veteran's low back disability had increased in 
severity so as to meet the criteria for a 10 percent rating.  



CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to consider the issue of 
entitlement to an increased rating for low back strain.  
38 U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 (West 1991 & 
Supp. 2001). 

2.  The November 1987 RO decision, which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105.

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for PTSD is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

5.  The requirements for an effective date earlier than 
September 6, 1991, for the assignment of a 10 percent rating 
for low back strain have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.102, 
3.400, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Substantive Appeal

With regard to the claim for increased rating for low back 
strain, the initial question that must be resolved is whether 
the Board has jurisdiction to consider the issue.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
the veteran filed a timely substantive appeal with regard to 
his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2001).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2001).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2001).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in August 1992, the RO granted a 10 
percent evaluation for a low back strain.  The veteran was 
notified of that decision in correspondence from the RO dated 
in September 1992.  The veteran submitted a notice of 
disagreement (NOD) in July 1993, and the RO issued a 
statement of the case (SOC) pertaining to that issue on 
January 10, 1994.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the January 1994 SOC or 
within one year of the September 1992 notice letter.  The 
expiration date for filing a substantive appeal, pursuant to 
the provisions of 38 C.F.R. § 20.302(b). was March 11, 1994, 
that date being later than the end of the one-year period 
that began on the date the RO notified the veteran of the 
denial of the claim.  The Board also notes that neither the 
veteran nor his representative requested an extension of time 
for filing, in accordance with 38 C.F.R. § 20.303 (2001).

In a June 2001 letter, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim of entitlement to an increased rating 
for low back strain.  He was offered the opportunity to 
present any argument, evidence, or comment relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness of the appeal.  To 
date, there has been no response from the veteran of his 
representative.  

Therefore, the Board finds that a timely substantive appeal 
regarding the issue of an increased rating for low back 
strain was not filed, and the Board is without jurisdiction 
to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the June 2001 correspondence.  
As such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, 
however, that although the recent change in the law 
fundamentally changes the nature of VA's duty to inform and 
assist claimants with their claims, the VCAA did not modify 
or change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case. 

The claim of entitlement to an increased rating for low back 
strain is dismissed.

II.  New and Material Evidence 

In a November 1987 decision, the RO denied the claim of 
entitlement to service connection for PTSD.  Evidence 
considered at that time included service medical records and 
a 1987 report from a private psychologist.  In the November 
1987 decision, the RO acknowledged the veteran's complaints, 
but denied service connection as there was no evidence 
showing that the appellant then suffered from PTSD.  The 
veteran was notified of that decision in December 1987; 
however, an appeal was not perfected, and the decision is now 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

In a September 1988 decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
the previously denied claim.  

In a statement received in July 1992, the veteran submitted a 
claim of service connection for PTSD.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The credibility of new evidence is 
presumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since September 1988 includes VA treatment 
records, reports of private and VA psychological examinations 
and an October 1997 Social Security Administration (SSA) 
decision.  In addition, the veteran has submitted a PTSD 
stressor questionnaire and offered testimony at personal 
hearings before personnel at the RO and before the 
undersigned Member of the Board.  

The recently submitted evidence includes the report of a July 
1995 VA examination which yielded a diagnosis of PTSD and the 
SSA decision which found that the veteran was disabled due in 
part to PTSD.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision", Hodge, 155 F.3d at 1363, the Board finds that 
this new evidence bears directly and substantially on the 
question of service connection.  Accordingly, as new and 
material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened and 
the Board will address the merits of the claim.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

During the course of this appeal, the regulations pertaining 
to claims of service connection for PTSD were amended in 
light of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  Section 3.304(f) of Title 38 of the Code of 
Federal Regulations provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation also provided that, if the claimed in- 
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Id.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Initially, the Board observes that even under the new 
regulation, the three requirements for service connection 
remain essentially unchanged.  It is still necessary to 
provide medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  
References to service department evidence of combat or 
receipt of specific combat citations have been removed.  
Thus, if the evidence establishes that the veteran engaged in 
combat, his lay testimony, subject to certain restrictions 
cited above, is sufficient to establish that the claimed 
combat-related stressor actually occurred.  As the general 
requirements have not been substantively changed, the Board 
finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based upon a review of the evidence in this case, the Board 
finds the veteran has met the requirements under the earlier 
version of the regulation.  Service personnel records include 
the notation that the veteran was awarded the Combat 
Infantryman Badge, thus there is evidence that he was in 
combat and his lay statements regarding stressors will be 
accepted.  The stressors reported by the veteran in a July 
1992 PTSD questionnaire include references to combat 
situations, including seeing members of his unit being killed 
during an ambush.  

The report of a July 1995 VA psychological examination 
included that examiner's recitation of the veteran's history, 
including the stressful events experienced during service, 
and a diagnosis of PTSD.  Although the examiner commented 
that it appeared that the veteran may be exaggerating his 
symptoms as a result of the desperate nature of his current 
life situation, it was the examiner's opinion that the 
veteran did, in fact, suffer from PTSD.  

Evidence dated subsequent to that time include the SSA 
decision which held that the veteran was disabled due, in 
part, to PTSD.  

After a full review of the record, the Board concludes that 
the evidence supports the claim of entitlement to service 
connection for PTSD.  A review of the medical evidence shows 
that the veteran currently has a diagnosis of PTSD which has 
been attributed to his combat service and his exposure to 
stressors during that service, as previously set forth.  
Therefore, the evidence shows that the appellant has a 
diagnosis of PTSD, that he was exposed to stressors during 
service which were combat-related, and that the medical 
evidence shows that his PTSD was due to his exposure to 
stressors during service. 

In deciding this issue, the Board has considered the 
implications of the recently enacted VCAA and implementing 
regulations as noted hereinabove.  The record indicates that 
the veteran has been appropriately notified of the legal 
criteria pertaining to, and the reasons and bases for, the 
initial denial of the claim to reopen a claim of service 
connection for PTSD in the statement of the case issued in 
December 1993.  The veteran and his representative have also 
been afforded the opportunity to present argument in support 
of his claim.  Finally, the veteran has not referenced any 
unobtained evidence which might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
Board has also considered whether this decision to reopen and 
reach the merits of this claim was prejudicial to the veteran 
under Bernard; however, in light of the decision to grant 
service connection, no prejudice is evident.  As such, the 
Board finds that appellate review is appropriate at this 
time.  

Earlier Effective Date

By a May 1974 rating action, service connection was granted 
and a 10 percent rating assigned for low back strain, 
effective from September 25, 1973.  In a May 1977 rating 
action, the rating was reduced to 0 percent, effective from 
August 24, 1976.  

In a statement received at the RO on October 22, 1991, the 
veteran requested an increased rating for his low back 
disability.  

In the rating action presently on appeal, the RO increased 
the rating to 10 percent, effective from October 19, 1991.  
The veteran disagreed with the rating assigned and the 
effective date; however, as noted hereinabove, the Board's 
jurisdiction is presently limited to the effective date 
question.  

Medical evidence of record includes a September 6, 1991, 
chart extract pertaining to emergency treatment afforded the 
veteran at a VA facility.  On that date, the veteran 
presented with a complaint of an approximately one month 
history of low back pain.  Physical examination revealed pain 
in the lumbar area with bending over.  The veteran also 
reported pain on leg raising.  The assessment was chronic low 
back pain.  Possible causes were noted to include muscle 
strain and sprain, and back muscle spasms.  

During the course of this appeal, the veteran testified at 
hearings before personnel at the RO and before the 
undersigned Member of the Board.  He has maintained that he 
was entitled to an effective date earlier than that assigned 
by the RO.  

In a December 1995 Hearing Officer decision, the effective 
date was changed to September 6, 1991.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
38 C.F.R. § 3.400(o)(1), (2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

With regard to establishing the date of claim, the Board 
notes that the statement received from the veteran on October 
22, 1991, clearly indicated his desire for an increased 
rating.  Thus, October 22, 1991, is accepted as the date of 
claim.  The evidence of record shows that any earlier claim 
for an increased evaluation was adjudicated, and an appeal 
was not perfected in a timely manner.

Having determined that the veteran's claim was received on 
October 22, 1991, the next question before the Board is when 
was it factually ascertainable from the evidence of record 
that the veteran's disability was productive of 
symptomatology warranting a 10 percent rating.  38 C.F.R. § 
3.400(o)(1).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, a 10 percent rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
provided for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position. 

Applying the law and regulations to the case at hand, the 
Board finds that, of the evidence of record during the one 
year prior to October 22, 1991, the September 6, 1991 entry 
noting lumbar pain on forward bending is the first evidence 
establishing that it was factually ascertainable that the 
severity of the veteran's low back condition had increased to 
such a severity to warrant the assignment of a 10 percent 
rating.  There is no record prior to that date, but 
subsequent to October 22, 1990, which would support such a 
finding.  

Given that it was factually ascertainable that the veteran's 
low back condition had increased in severity within the one-
year period prior to October 22, 1991, the "exception" to 
the general rule regarding effective dates applies in this 
case.  Consequently, the effective date of the award of a 10 
percent rating is the date on which it was factually 
ascertainable that the criteria for a 10 percent rating was 
met, that is, September 6, 1991.  In the absence of a new 
claim prior to October 22, 1991, in the absence of medical 
evidence demonstrating that a 10 percent rating was factually 
ascertainable prior to September 6, 1991, and in view of the 
totality of the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date for the assignment of a 10 percent rating of 
the veteran's low back condition prior to September 6, 1991.  

In deciding this claim, the Board has considered the recent 
enactment of the VCAA and implementing regulations.  In a 
case such as this, however, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The veteran and his representative have 
provided argument on the pertinent fact, that is, the date of 
receipt of the veteran's claim for increase.  Therefore, the 
veteran will not be prejudiced by having the Board render its 
decision on his appeal at this time.  Bernard.

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal regarding the issue of entitlement to an increased 
rating for low back strain was not perfected in a timely 
manner, and the claim is dismissed for lack of jurisdiction.  

Service connection for PTSD is granted. 

An effective date prior to September 6, 1991, for a 10 
percent rating for low back strain is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

